     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )    Case No. 1:19-cv-00516-SKO
     Za Xiong Moua,                                   )
10                                                    )    STIPULATION AND ORDER FOR
                    Plaintiff,                        )    EXTENSION OF TIME
11                                                    )
            vs.                                       )    (Doc. 17)
12                                                    )
     ANDREW SAUL, 1                                   )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 01/28/2020 to 02/27/2020, for Plaintiff to serve on defendant with PLAINTIFF’S REPLY
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s second request for an extension of time. Plaintiff respectfully states
22   that the requested extension is necessary due to good cause.
23          During the preceding days leading to the 1/28/2020 deadline, Plaintiff’s Counsel has had
24   to provide over 60 hours of training, along with a heavy administrative workload. During the
25   week of 1/27/2020, Plaintiff’s Counsel has 11 administrative hearings, in Fresno, Stockton, and
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                  1
 1   San Jose, California, 24 pre-hearing meetings with claimants who have hearings 30 days out, and
 2   the administrative hearing briefs for administrative cases to be heard the following week.
 3            Counsel requires additional time to reply to the defendant’s opening brief for the Court’s
 4   consideration. Defendant does not oppose the requested extension. Counsel apologizes to the
 5   Defendant and Court for any inconvenience this may cause.
                                        Respectfully submitted,
 6
 7   Dated: January 27, 2020                         PENA & BROMBERG, ATTORNEYS AT LAW

 8
                                         By: /s/ Jonathan Omar Pena
 9
                                            JONATHAN OMAR PENA
10                                          Attorneys for Plaintiff

11
12
     Dated: January 27, 2020                 MCGREGOR W. SCOTT
13                                           United States Attorney
                                             DEBORAH LEE STACHEL
14                                           Regional Chief Counsel, Region IX
15                                           Social Security Administration

16
                                         By: */s/ Margaret Branick-Abilla
17                                          Margaret Branick-Abilla
18                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
19                                          (*As authorized by email on 01/27/2020)
20
21                                                  ORDER
22
23            Pursuant to the parties’ above stipulation (Doc. 17), IT IS HEREBY ORDERED that

24   Plaintiff shall have until February 27, 2020, to file his reply brief.

25
     IT IS SO ORDERED.
26
27   Dated:     January 28, 2020                                    /s/   Sheila K. Oberto            .
28                                                        UNITED STATES MAGISTRATE JUDGE



                                                    2
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     3
